Citation Nr: 1024290	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-34	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied service connection for 
prostate cancer residuals including retropubic prostatectomy 
residuals.

In December 2008, the Veteran was afforded a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the Veteran's 
claims file.

In January 2009, the Board, in pertinent part, remanded the 
Veteran's claim for additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In its January 2009 Remand, the Board observed that: 

While the Veteran did not satisfy the 
time requirement to become eligible for 
the herbicide related presumptions, it is 
nevertheless conceivable that he could 
have been exposed to herbicides based on 
his duties while serving in Korea.  
Because of this, it is imperative that 
additional research be conducted to 
investigate any potential herbicide 
exposure.  

***

Pertinent provisions of the VA 
Adjudication Manual set forth procedures 
that VA must follow to verify herbicide 
exposure in locations other than the 
Republic of Vietnam or along the DMZ of 
Korea (while the Veteran was stationed in 
Korea, it was not during the designated 
time period).  Specifically, the M21-1MR 
provides that the following development 
should be performed:

(a)  Ask the Veteran for the 
approximate dates, location, and 
nature of the alleged exposure.  

(b)  Furnish the Veteran's 
description of exposure to C&P 
service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and 
request a review of the Department 
of Defense's inventory of herbicide 
operations to determine whether 
herbicides were used as alleged. 

(c)  If C&P Service review does not 
confirm that herbicides were used as 
alleged, submit a request to the 
United States Joint Services Records 
Research Center (JSRRC) for 
verification of exposure to 
herbicides. See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
para. 10(l)&(n).  

The Board directed that:

1.  The RO/AMC shall comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(l)&(n); including 
specifically asking the Veteran to 
describe in detail any time that he was 
either deployed around the DMZ or drove 
into the area around the DMZ in his 
capacity as a driver; asking him to 
describe his role while in the DMZ; and 
asking him what the proximity of Sungari 
was to the DMZ.  

In February 2009, VA requested that the Veteran provide 
information as to his inservice herbicide exposure.  In a 
March 2009 written statement, the Veteran related that he was 
stationed at "Camp Summerall across from the DMZ" and 
"close enough to Speaker Hill in North Korea  across the DMZ 
where we could hear death threats from the female on the 
loudspeaker."  He clarified that "Sungari is the city south 
of my compound."  

An April 2009 VA memorandum conveys that:

1.  We have determined that the Veteran's 
service in the Republic of Korea cannot 
be verified.  

2.  All procedures to verify Agent Orange 
exposure by way of service in the 
Republic of Korea for [the Veteran] have 
been correctly followed.  Evidence of 
written and telephonic efforts to obtain 
the records is in the file.  

3.  The Department of Defense (DOD) has 
identified specific units that served in 
areas along the demilitarized zone (DMZ) 
in Korea where herbicides were used 
between April 1968 to July 1969.  The 
Veteran's tour of duty was not in the 
time periods that DOD concedes exposure 
to herbicides.  

The efforts taken to verify the Veteran's exposure to Agent 
Orange following the Board's Remand were listed as: sending a 
Veterans Claims Assistance Act of 2000 (VCAA) letter; receipt 
of the Veteran's March 2009 written statement; and obtaining 
treatment records from the Jackson, Mississippi, VA Medical 
Center.  There is no indication that the Veteran's 
description of his Agent Orange exposure in Korea was 
submitted to either the VA Compensation and Pension Service 
or the United States Joint Services Records Research Center 
(JSRRC).  

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following 
action:

1.  The RO/AMC shall comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(l)&(n) including submitting 
the Veteran's description of his Agent 
Orange exposure while in the Republic of 
Korea to the VA Compensation and Pension 
Service and/or the JSRRC.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
prostate cancer claimed as the result of 
herbicide exposure.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a Supplemental Statement 
of the Case which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last Supplemental 
Statement of the Case.  The Veteran 
should be given the opportunity to 
respond to the Supplemental Statement of 
the Case.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

